DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.		Applicant’s amendment/response filed on 12/15/2021 has been entered and made of record.
3.		Applicant has not amended, canceled, or added any claims. Currently, claims 1-20 are pending. Examiner refers to the action below.

Terminal Disclaimer
4.		The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,713,824 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
5.		Claims 1-20 are allowed.
6.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Lee et al. (U.S. patent 9,763,639 B2) discloses a computed tomographic apparatus which reconstructs final tomographic images by using an axial scan reconstruction and using filtering for correcting motion artifacts produced by a moving subject. Lee et al. nor any other prior art of record, regarding claim 1, teaches the features of “determine a plurality of intermediate 
7.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
January 25, 2022